DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. US PGPUB 2016/0117759.
Regarding claims 1 and 4, Penilla discloses a battery management system [figs. 2 & 4-5], comprising: 
a plurality of battery exchange devices each provided in a battery station to receive and recharge battery devices returned by users, and lend out recharged battery devices in exchange for returned battery devices [fig. 5, a battery charging station 
a server device connected to the battery exchange devices via a network to manage a status of exchanging battery devices at each battery exchange device [pars. 10, 13, 16-17, 110 & 136; central hub receives information communicated from the battery exchange stations via antennas 15, including state of charge information]; and 
a terminal device carried by each user and connected to the server device via the network [pars. 13, 15, 136 & 139; the users can access the information collected by the central hub via mobile applications (on a mobile device); figs. 16A-16B, 19 & 35]; 
wherein the server device is configured to search a battery station that suits a battery configuration of a battery using device operated by each user according to management information on the battery configuration thereof [pars. 10, 19, 136, 148, 165 & 174-176; a “volt box” with the required number of volt bars (batteries), thus the battery configuration of the user’s vehicle for example, is searched based on the management information collected by the hub of the volt boxes and the vehicles], and to transmit a guidance screen for guiding the user to the searched battery station to the terminal device carried by the user [pars. 207-212; the user’s mobile device can receive location information, including mapping information, guiding the user to one volt box or another].
Regarding claim 4, the method steps would have been obvious to one of ordinary skill based on the teachings of the Penilla reference, above, as pertains to rejection of the apparatus of claim 1.
Regarding claim 2, Penilla discloses wherein the server device is configured to guide the user to a battery station when a number of fully charged battery devices in the battery exchange device is equal to or greater than a number of battery devices used by the battery using device [pars. 136, 160, 164-166, 174-175, 186 & 199; if there are sufficient fully charged volt bars to fulfill the user’s order the user is guided (i.e. via maps) or guided (in the sense of encouraged or prompted) to the relevant station; if there are not the user can choose to accept a lesser amount or be guided to another station which does have enough fully charged volt bars (pars. 165 & 174)].
Regarding claim 5, Penilla discloses a terminal device carried by each user and connected to a server device via a network, wherein the terminal device is configured to display a guidance screen transmitted from the server device and showing a battery station that suits a battery configuration of a battery using device operated by the user [pars. 10, 19, 136, 148, 165 & 174-176; a “volt box” with the required number of volt bars (batteries), thus the battery configuration of the user’s vehicle for example, is searched based on the management information collected by the hub of the volt boxes and the vehicles; pars. 13, 15, 136 & 139; the users can access the information collected by the central hub via mobile applications (on a mobile device); figs. 16A-16B, 19 & 35; pars. 207-212; the user’s mobile device can receive location information, including mapping information, guiding the user to one volt box or another].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. US PGPUB 2016/0117759 in view of Davis US Patent 9,187,004.
Regarding claim 3, Penilla discloses wherein the battery exchange device is provided with a storing/dispensing mechanism that stores returned battery devices and dispenses fully charged battery devices [figs. 1, 4-5 & 13a; the volt bars could be automatically removed, stored and replaced when they are fully charged; pars. 99-105, 122, 126-127 & 132].
Penilla does not explicitly disclose the battery exchange device works by revolving a retainer for the battery devices.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Penilla to further include the battery exchange device works by revolving a retainer for the battery devices for the purpose of transporting batteries between parts of the system, as taught by Davis (col. 1, lines 50-65; col. 3, line 23-col. 4, line 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859